Exhibit 10.36




RENT-A-CENTER, INC.
2016 LONG-TERM INCENTIVE PLAN
1.Purpose. The purpose of the plan is to foster the ability of Rent-A-Center,
Inc. (the “Company”) and its subsidiaries to attract, motivate and retain key
personnel and enhance stockholder value through the use of certain equity and
cash incentive compensation opportunities. The plan replaces the Rent-A-Center,
Inc. 2006 Long-Term Incentive Plan (the “2006 Plan”), but the adoption of and
effectiveness of the plan will not affect the terms and conditions of any
outstanding awards granted under the 2006 Plan.
2.Administration.
(a)Committee. The plan will be administered by the compensation committee of the
Company’s board of directors (the “Committee”).
(b)Responsibility and Authority of Committee. Subject to the provisions of the
plan, the Committee, acting in its discretion, will have responsibility and full
power and authority to (1) select the persons to whom awards will be made, (2)
prescribe the terms and conditions of each award and make amendments thereto,
(3) construe, interpret and apply the provisions of the plan and of any
agreement or other document governing the terms of an award made under the plan,
and (4) make any and all determinations and take any and all other actions as it
deems necessary or desirable in order to carry out the terms of the plan.
Notwithstanding the foregoing, the Company’s board of directors will have sole
responsibility and authority for matters relating to the grant and
administration of awards to non-employee directors, and reference herein to the
Committee with respect to any such matters will be deemed to refer to the board
of directors. In exercising its responsibilities under the plan, the Committee
may obtain at the Company’s expense such advice, guidance and other assistance
from outside compensation consultants and other professional advisers as it
deems appropriate.
(c)Delegation of Authority. Subject to the requirements of applicable law, the
Committee may delegate to any person or group or subcommittee of persons (who
may, but need not be, members of the Committee) such plan-related functions
within the scope of its responsibility, power and authority on such terms and
conditions as it deems appropriate; provided, however, that the Committee may
not delegate authority to grant or administer awards granted to the Company’s
senior executive officers.
(d)Committee Actions. A majority of the members of the Committee shall
constitute a quorum. The Committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The decision of the Committee as to any disputed question, including
questions of construction, interpretation and administration, shall be final and
conclusive on all persons. The Committee shall keep a record of its proceedings
and acts and shall keep or cause to be kept such books and records as may be
necessary in connection with the proper administration of the plan.
(e)Indemnification. The Company shall indemnify and hold harmless each member of
the Committee or subcommittee appointed by the Committee and any employee or
director of the Company or of a subsidiary to whom any duty or power relating to
the administration or interpretation of the plan is delegated from and against
any loss, cost, liability (including any sum paid in settlement of a claim with
the approval of the board of directors), damage and expense, including legal and
other expenses incident thereto, arising out of or incurred in connection with
the such person’s services under the plan, unless and except to the extent
attributable to such person’s fraud or willful misconduct.
3.Eligibility. Plan awards may be made to any present or future directors,
officers, employees, consultants and other personnel of the Company or a
subsidiary.
4.Limitations on Plan Awards.





--------------------------------------------------------------------------------


Exhibit 10.36




(a)Aggregate Share Limitations. The aggregate number of shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), that may be issued
pursuant to awards granted under the plan shall not exceed 6,500,000 shares of
Common Stock, and such total may be issued under the plan covering a stock
option granted as an “incentive stock option” (within the meaning of Section 422
of the Internal Revenue Code of 1986). In applying this limitation:
(i)Any shares of Common Stock granted in connection with an award of stock
options or stock appreciation rights shall be counted against this limit as one
(1) share;
(ii)Any shares of Common Stock granted in connection with awards of restricted
stock, restricted stock units, deferred stock or similar forms of stock award
other than stock options or stock appreciation rights shall be counted against
this limit as two (2) shares of Common Stock for every one (1) share of Common
Stock granted in connection with such awards; and
(iii)No shares of Common Stock will be deemed to have been issued if (A) such
shares are covered by the unexercised portion of an option that terminates,
expires, or is canceled or settled in cash, or (B) such shares are forfeited or
subject to awards that are forfeited, canceled, terminated or settled in cash.
(b)Individual Employee Limitations. In any calendar year, (1) no employee will
be granted options and/or stock appreciation rights under the plan covering more
than 800,000 shares of Common Stock; (2) no employee will be granted
performance-based equity incentive awards (other than options and stock
appreciation rights), as described in Section 9, covering more than 800,000
shares of Common Stock; and (3) no employee will be granted performance-based
cash awards, as described in Section 9, for more than $5,000,000.
5.Stock Option Awards. Subject to the plan, the Committee may grant stock
options to such persons, at such times and upon such vesting and other
conditions as the Committee, acting in its discretion, may determine.
(a)Minimum Exercise Price. The purchase price per share of Common Stock covered
by an option granted under the plan may not be less than the fair market value
per share on the date the option is granted. If the Common Stock is listed on an
established stock exchange or traded on the Nasdaq Stock Market, the fair market
value per share shall be the closing sales price (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Committee deems reliable. The
exercise price under an option which is intended to qualify as an “incentive
stock option” (within the meaning of Section 422 of the Internal Revenue Code of
1986) granted to an employee who is a 10% stockholder within the meaning of
Section 422(b)(6) of the Code, may not be less than 110% of the fair market
value per share on the date the option is granted.
(b)Maximum Duration. Unless sooner terminated in accordance with its terms, an
option will automatically expire on the tenth anniversary of the date it is
granted (the fifth anniversary of the date it is granted in the case of an
option which is intended to qualify as an “incentive stock option” granted to an
employee who is a 10% stockholder).
(c)Nontransferability. No option shall be assignable or transferable except upon
the optionee’s death to a beneficiary designated by the optionee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the optionee, pursuant to the optionee’s will or by
the laws of descent and distribution. During an optionee’s lifetime, options may
be exercised only by the optionee or the optionee’s guardian or legal
representative. Notwithstanding the foregoing, the Committee may permit the
inter vivos transfer of an optionee’s options (other than options designated as
“incentive stock options”) by gift to any “family member” (within the meaning of
Item A.1.(a)(5) of the





--------------------------------------------------------------------------------


Exhibit 10.36




General Instructions to Form S-8 or any successor provision), on such terms and
conditions as the Committee deems appropriate.
(d)Manner of Exercise. An option may be exercised by transmitting to the
Secretary of the Company (or such other person designated by the Committee) a
written notice identifying the option being exercised and specifying the number
of shares being purchased, together with payment of the exercise price and the
amount of the applicable tax withholding obligations (unless other arrangements
are made for the payment of such exercise and/or the satisfaction of such
withholding obligations). The Committee, acting in its discretion, may permit
the exercise price and withholding obligation to be paid in whole or in part in
cash or by check, by means of a cashless exercise procedure to the extent
permitted by law, by the surrender of previously-owned shares of Common Stock
(to the extent of the fair market value thereof) or, subject to applicable law,
by any other form of consideration deemed appropriate.
(e)Rights as a Stockholder. No shares of stock will be issued in respect of the
exercise of an option until payment of the exercise price and the applicable tax
withholding obligations are been made or arranged to the satisfaction of the
Company. The holder of an option shall have no rights as a stockholder with
respect to any shares covered by the option until the shares are issued pursuant
to the exercise of the option.
6.Stock Awards. Subject to the plan, the Committee may grant restricted stock,
deferred stock, stock units, stock bonus and other stock awards to such persons,
at such times and upon such vesting and other conditions and restrictions as the
Committee, acting in its discretion, may determine.
(a)Minimum Purchase Price. The consideration payable for shares transferred
pursuant to a stock award must be no less than the minimum consideration (if
any) required by applicable law.
(b)Stock Certificates for Restricted Stock. Shares of restricted stock issued
pursuant to a stock award may be evidenced by book entry on the Company’s stock
transfer records or by a stock certificate issued in the recipient’s name and
bearing an appropriate legend regarding the conditions and restrictions
applicable to the shares. The Company may require that stock certificates for
restricted shares be held in custody by the Company or a designee pending the
lapse of applicable forfeiture conditions and transfer restrictions. The
Committee may condition the issuance of shares of restricted stock on the
recipient’s delivery to the Company of a stock power, endorsed in blank, for
such shares.
(c)Stock Certificates for Vested Stock. The recipient of a stock award which is
vested at the time of grant or which thereafter becomes vested will be entitled
to receive a certificate, free and clear of conditions and restrictions (except
as may be imposed in order to comply with applicable law) for the shares covered
by such vested award, subject to the payment or satisfaction of applicable tax
withholding obligations and, in the case of shares covered by a vested stock
unit award, subject to applicable deferral conditions permitted by Section 409A
of the Code.
(d)Rights as a Stockholder. Unless otherwise determined by the Committee,
(1) the holder of a stock award will not be entitled to receive dividend
payments (or, in the case of an award of stock units, dividend equivalent
payments) with respect to the shares covered by the award and (2) the holder of
shares of restricted stock may exercise voting rights pertaining to such shares.
The Committee may impose vesting and deferral conditions on the payment of
dividends, corresponding to the vesting and deferral conditions applicable to
the corresponding stock award.
(e)Nontransferability. Except as may be specifically permitted by the Committee
in connection with transfers at death or pursuant to inter vivos gifts, no
outstanding stock award and no shares of stock covered by an outstanding stock
award may be sold, assigned, transferred, disposed of, pledged or otherwise
hypothecated other than to the Company in accordance with the terms of the award
or the plan. Any attempt to do any of the foregoing shall be null and void and,
unless the Committee determines otherwise, shall result in the immediate
forfeiture of the award and/or the shares.





--------------------------------------------------------------------------------


Exhibit 10.36




7.Other Equity-Based Awards. The Committee may grant stock appreciation rights,
dividend equivalent payment rights, phantom shares, phantom stock units, bonus
shares and other forms of equity-based awards to eligible persons, subject to
such terms and conditions as it may establish; provided, however that no
dividend or dividend equivalent payment rights shall be attributable to awards
of stock appreciation rights or stock options. The base price for a stock
appreciation right granted under the plan may not be less than the fair market
value per share of stock covered by the award at the time it is granted. Unless
sooner termination in accordance with its terms, a stock appreciation right will
automatically expire on the tenth anniversary of the date it is granted. Awards
made pursuant to this section may entail the transfer of shares of Common Stock
to a participant or the payment in cash or other property determined with
reference to shares of Common Stock.
8.Cash Awards. The Committee may grant awards in cash with the amount of the
eventual payment subject to future service and such other restrictions and
conditions as may be established by the Committee and set forth in the
underlying agreement, including, but not limited to, continuous service with the
Company and its subsidiaries, achievement of specific business objectives,
increases in specified indices, attaining specified growth rates and other
measurements of performance.
9.Performance-Based Equity and Cash Awards.
(a)General. The Committee may condition the grant, exercise, vesting or
settlement of equity-based awards on the achievement of specified performance
goals in accordance with this section. The Committee may also condition the
grant, vesting or payment of annual and long-term cash incentive awards on the
achievement of specified performance goals in accordance with this section. The
applicable performance period for measuring achievement of specified performance
goals may be any period designated by the Committee. Notwithstanding any other
provision of the plan to the contrary, any dividend equivalents payable with
respect to a performance-based equity award shall either be deferred and held in
escrow until the achievement of the applicable performance goal(s) or
automatically deemed reinvested in additional performance-based equity awards
subject to achievement of the applicable performance goal(s).
(b)Objective Performance Goals. A performance goal established in connection
with an award covered by this section must be (1) objective, so that a third
party having knowledge of the relevant facts could determine whether the goal is
met, (2) prescribed in writing by the Committee before the beginning of the
applicable performance period or at such later date when fulfillment is
substantially uncertain not later than 90 days after the commencement of the
performance period and in any event before completion of 25% of the performance
period, and (3) based on any one or more of the following business criteria:
(i)total revenue or any key component thereof;
(ii)operating income, pre-tax or after-tax income from continuing operations;
earnings before interest, taxes and amortization (i.e. EBITA); earnings before
interest, taxes, depreciation and amortization (i.e. EBITDA); or net income;
(iii)cash flow (including, without limitation, free cash flow, cash flow return
on investment (discounted or otherwise), net cash provided by operations or cash
flow in excess of cost of capital);
(iv)earnings per share or earnings per share from continuing operations (basic
or diluted);
(v)return on capital employed, return on invested capital, return on assets or
net assets;
(vi)after-tax return on stockholders’ equity;
(vii)economic value created;





--------------------------------------------------------------------------------


Exhibit 10.36




(viii)operating margins or operating expenses;
(ix)value of the Common Stock or total return to stockholders;
(x)value of an investment in the Common Stock assuming the reinvestment of
dividends;
(xi)strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration goals, geographic business expansion goals,
cost targets, management of employment practices and employee benefits, or
supervision of litigation or information technology goals, or goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures;
and/or
(xii)a combination of any or all of the foregoing criteria.
A performance goal applicable to an Award may provide for a targeted level or
levels of achievement measured on a GAAP or non-GAAP basis, as determined by the
Committee. A performance goal also may (but is not required to) be based solely
by reference to the performance of the individual, the Company as a whole or any
subsidiary, division, business segment or business unit of the Company, or any
combination thereof or based upon the relative performance of other companies or
upon comparisons of any of the indicators of performance relative to a peer
group of other companies. Unless otherwise stated, such a performance goal need
not be based upon an increase or positive result under a particular business
criterion and could include, for example, maintaining the status quo or limiting
economic losses (measured, in each case, by reference to specific business
criteria). The Committee, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
performance goals applicable to an Award. Such adjustments may include one or
more of the following: (1) items related to a change in accounting principle;
(2) items relating to financing activities; (3) expenses for restructuring or
productivity initiatives; (4) other non-operating items; (5) items related to
acquisitions; (6) items attributable to the business operations of any entity
acquired by the Company during the applicable performance period; (7) items
related to the disposal of a business or segment of a business; (8) items
related to discontinued operations that do not qualify as a segment of a
business under applicable accounting standards; (9) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the applicable performance period; (10) any other items of significant income or
expense which are determined to be appropriate adjustments; (11) items relating
to unusual or extraordinary corporate transactions, events or developments, (12)
items related to amortization of acquired intangible assets; (13) items that are
outside the scope of the Company’s core, on-going business activities; (14)
items relating to changes in tax laws; (15) items relating to asset impairment
charges; (16) items relating to gains or losses for litigation, arbitration and
contractual settlements; or (17) items relating to any other unusual or
nonrecurring events or changes in applicable law, accounting principles or
business conditions.
(c)Calculation of Performance-Based Award. At the expiration of the applicable
performance period, the Committee shall determine the extent to which the
performance goals established pursuant to this Section are achieved and the
extent to which each performance-based award has been earned. The Committee may
not exercise its discretion to increase the amount or value of an award that
would otherwise be payable in accordance with the terms of a performance-based
award made in accordance with this section.
10.Minimum Vesting Period. Notwithstanding any other provision of the plan to
the contrary, awards of stock options, stock appreciation rights, restricted
stock units, restricted stock and dividend equivalent rights, shall not vest or
be exercisable (in the case of stock options and stock appreciation rights),
earlier than the date that is one year following the date the award is made;
provided, however, that, notwithstanding the foregoing, (a) the Committee may
provide that such restrictions may lapse or be waived upon the recipient’s
death, disability or termination of service, or in connection with an “exchange





--------------------------------------------------------------------------------


Exhibit 10.36




transaction” (as defined in Section 12(c), below), (b) awards of stock options,
stock appreciation rights, restricted stock units and restricted stock that
result in the issuance of an aggregate of up to five percent (5%) of the shares
of Common Stock that may be authorized for grant under Section 4 (as such
authorized number of shares of Common Stock may be adjusted as provided under
the terms of the plan) may be granted without respect to such minimum vesting
provision, and (c) awards of stock options, stock appreciation rights,
restricted stock units and restricted stock may be granted to non-employee
directors without respect to such minimum vesting provision.
11.Prohibition on Stock Option and Stock Appreciation Right Repricing. Except as
provided in Section 12, the Committee may not, without prior approval of the
Company’s stockholders, effect any repricing of any previously granted
“underwater” stock option or stock appreciation right by: (a) amending or
modifying the terms of the stock option or stock appreciation right to lower the
exercise price; (b) canceling the underwater stock option or stock appreciation
right and granting either (1) replacement stock options or stock appreciation
rights having a lower exercise price, or (2) restricted stock, restricted stock
units, or other stock-based award in exchange, or (3) cancelling or repurchasing
the underwater stock options or stock appreciation rights for cash or other
securities. A stock option or stock appreciation right will be deemed to be
“underwater” at any time when the fair market value of the shares of Common
Stock covered by such award is less than the exercise price of the award.
12.Capital Changes, Reorganization, Sale.
(a)Adjustments Upon Changes in Capitalization. The aggregate number and class of
shares issuable under the plan, the maximum number of shares with respect to
which options, stock appreciation rights and other equity awards may be granted
to or earned by any employee in any calendar year, the number and class of
shares and the exercise price or base price per share covered by each
outstanding option and stock appreciation right, and the number and class of
shares covered by each outstanding deferred stock unit or other-equity-based
award, and any per-share base or purchase price or target market price included
in the terms of any such award, and related terms shall be adjusted to reflect
any increase or decrease in the number of issued shares of Common Stock
resulting from a split-up or consolidation of shares or any like capital
adjustment, or the payment of any stock dividend, and/or to reflect a change in
the character or class of shares covered by the plan arising from a readjustment
or recapitalization of the Company’s capital stock.
(b)Cash, Stock or Other Property for Stock. Except as otherwise provided in this
section, in the event of an “exchange transaction” (as defined below), all
optionees shall be permitted to exercise their outstanding options in whole or
in part (whether or not otherwise exercisable) immediately prior to such
exchange transaction, and any outstanding options which are not exercised before
the exchange transaction shall thereupon terminate. Notwithstanding the
preceding sentence, if, as part of an exchange transaction, the stockholders of
the Company receive capital stock of another corporation (“exchange stock”) in
exchange for their shares of Common Stock (whether or not such exchange stock is
the sole consideration), and if the Company’s board of directors, acting in its
discretion, so directs, then all outstanding options shall be converted in whole
or in part into options to purchase shares of exchange stock. The amount and
price of such converted options shall be determined by adjusting the amount and
price of the options granted hereunder on the same basis as the determination of
the number of shares of exchange stock the holders of outstanding Common Stock
are entitled to receive in the exchange transaction and, unless the Company’s
board of directors determines otherwise, the vesting conditions with respect to
the converted options shall be substantially the same as the vesting conditions
set forth in the original option agreement. The board of directors, acting in
its discretion, may accelerate vesting of non-vested stock awards and other
awards, provide for cash settlement of and/or make such other adjustments to the
terms of any outstanding award (including, without limitation, outstanding
options) as it deems appropriate in the context of an exchange transaction,
taking into account, as applicable, the manner in which outstanding options are
being treated.





--------------------------------------------------------------------------------


Exhibit 10.36




(c)Definition of Exchange Transaction. For purposes hereof, the term “exchange
transaction” means a merger (other than a merger of the Company in which the
holders of the Common Stock immediately prior to the merger have the same
proportionate ownership of common stock in the surviving corporation immediately
after the merger), consolidation, acquisition or disposition of property or
stock, separation, reorganization (other than a mere reincorporation or the
creation of a holding company), liquidation of the Company or any other similar
transaction or event so designated by the Company’s board of directors, acting
in its discretion, as a result of which the stockholders of the Company receive
cash, stock or other property in exchange for or in connection with their shares
of Common Stock.
(d)Fractional Shares. In the event of any adjustment in the number of shares
covered by any award pursuant to the provisions hereof, any fractional shares
resulting from such adjustment shall be disregarded, and each such award shall
cover only the number of full shares resulting from the adjustment.
(e)Determination of Board to be Final. All adjustments under this Section shall
be made by the Company’s board of directors, and its determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive.
13.Tax Withholding. As a condition to the exercise or settlement of any award,
or in connection with any other event that gives rise to a tax withholding
obligation on the part of the Company or a subsidiary relating to an award, the
Company and/or the subsidiary may (a) deduct or withhold (or cause to be
deducted or withheld) from any payment or distribution to the recipient of an
award, whether or not made pursuant to the plan or (b) require the recipient to
remit cash (through payroll deduction or otherwise), in each case in an amount
sufficient in the opinion of the Company to satisfy such withholding obligation.
If the event giving rise to the withholding obligation involves a transfer of
shares of stock, then, at the sole discretion of the Committee, the recipient
may satisfy the applicable tax withholding obligation by electing to have the
Company withhold shares of stock or by tendering previously-owned shares, in
each case having a fair market value equal to the amount of tax to be withheld
(or by any other mechanism as may be required or appropriate to conform with
local tax and other rules).
14.Amendment and Termination. The Company’s board of directors may amend or
terminate the plan; provided, however, that no such action may adversely affect
a holder’s rights under an outstanding award without his or her written consent.
Any amendment that would increase the aggregate number of shares of Common Stock
issuable under the plan, the maximum number of shares with respect to which
options, stock appreciation rights or other equity swards may be granted to any
employee in any calendar year, or that would modify the class of persons
eligible to receive awards shall be subject to the approval of the Company’s
stockholders. The Committee may amend the terms of any agreement or award made
hereunder at any time and from time to time, provided, however, that any
amendment which would adversely affect a holder’s rights under an outstanding
award may not be made without his consent.
15.General Provisions.
(a)Shares Issued Under Plan. Shares of Common Stock available for issuance under
the plan may be authorized and unissued, held by the Company in its treasury or
otherwise acquired for purposes of the plan. No fractional shares will be issued
under the plan.
(b)Compliance with Law. The Company will not be obligated to issue or deliver
shares of stock pursuant to the plan unless the issuance and delivery of such
shares complies with applicable law, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the requirements of any stock exchange or market upon which the
Company’s stock may then be listed. The Company may prevent or delay the
exercise of an option or stock appreciation right, or the settlement of an award
and/or the termination of restrictions applicable to an award if and to the
extent the Company deems necessary or advisable in order to avoid a violation of
applicable laws or its own policies regarding the purchase and sale of its
stock. If, during the period of any such ban or delay, the term of an





--------------------------------------------------------------------------------


Exhibit 10.36




affected stock option, stock appreciation right or other award would expire,
then the term of such option, stock appreciation right or other award will be
extended for thirty days after the Company’s removes the restriction against
exercise.
(c)Transfer Orders; Placement of Legends. All certificates for shares of Common
Stock delivered under the plan shall be subject to such stock-transfer orders
and other restrictions as the Company may deem advisable, including pursuant to
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange or market upon which the Company’s stock may then
be listed, and any applicable federal or state securities law. The Company may
cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions.
(d)No Employment or other Rights. Nothing contained in the plan or in any award
agreement shall confer upon any recipient of an award any right with respect to
the continuation of his or her employment or other service with the Company or a
subsidiary or interfere in any way with the right of the Company and its
subsidiaries at any time to terminate such employment or other service or to
increase or decrease, or otherwise adjust, the other terms and conditions of the
recipient’s employment or other service.
(e)Decisions and Determinations Final. All decisions and determinations made by
the Company’s board of directors pursuant to the provisions hereof and, except
to the extent rights or powers under the Plan are reserved specifically to the
discretion of the board of directors, all decisions and determinations of the
Committee, shall be final, binding and conclusive on all persons.
(f)Section 409A. The plan is intended to comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
the plan shall be interpreted and administered to be in compliance therewith.
Any payments described in the plan that are due within the “short-term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable laws require otherwise. Notwithstanding anything
to the contrary in the plan, to the extent required to avoid accelerated
taxation and tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the plan during the six month period immediately following the award recipient’s
“separation from service” as defined in Section 409A of the Code shall instead
be paid on the first payroll date after the six-month anniversary of the
recipient’s separation from service (or the recipient’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee will have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any individual under Section 409A of the Code and neither the Company
nor the Committee will have any liability to any individual for such tax or
penalty.
16.Governing Law. All rights and obligations under the plan and each award
agreement or instrument shall be governed by and construed in accordance with
the laws of the State of Texas, without regard to its principles of conflict of
laws.
17.Term of the Plan. The plan shall become effective on the date of adoption by
the board of directors, subject to approval by the Company’s stockholders within
twelve months thereafter. Unless terminated sooner by the board of directors,
the plan shall terminate on the tenth anniversary of the date of adoption by the
board of directors. The rights of any person with respect to an award made under
the plan that is outstanding at the time of the termination of the plan shall
not be affected solely by reason of the termination of the plan and shall
continue in accordance with the terms of the award and of the plan, as each is
then in effect or is thereafter amended.





